726 N.W.2d 53 (2007)
Vonzella YOUNG, Personal Representative of the Estate of Mildred P. Sila, Deceased, Plaintiff-Appellant,
v.
SPECTRUM HEALTH-REED CITY CAMPUS, Defendant-Appellee.
Docket No. 132014, COA No. 259644.
Supreme Court of Michigan.
January 31, 2007.
On order of the Court, the application for leave to appeal the May 18, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.